Citation Nr: 0306706	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  98-05 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include disc and degenerative joint disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1986 
to December 1986.  His active duty for training includes the 
period from April 21, 1997 to May 2, 1997.  He had inactive 
duty training on December 13, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In August 2002, a hearing was held before Joaquin Aguayo-
Pereles, who is the Veterans Law Judge making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  A low back strain during active duty for training, with 
aggravation during inactive duty training, resulted in 
myositis in the area of the lumbar spine muscles.  

3.  The veteran's degenerative joint disease and degenerative 
disc disease of the lumbar spine are not the results of the 
low back strain or other disease or injury during the 
veteran's active service, active duty for training or 
inactive duty training.  




CONCLUSIONS OF LAW

1.  Myositis was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), (24), 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2002).  

2.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, supplemental 
statement of the case, and VCAA letter of March 2002 notified 
the veteran and his representative of the evidence necessary 
to substantiate the claim, the evidence which had been 
received, and the evidence to be provided by the claimant.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 
(2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. §§ 101(16), 1110 
(West 2002).  Analysis of this provision discloses that there 
are three essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

The term "active military, naval or service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Evidence  A service medical record, dated in late April 1997, 
during the veteran's active duty for training, shows that he 
bent over to lift a heavy object and strained his back.  The 
pain was localized at the L1-L2 level, on the left side.  The 
assessment was a lumbosacral strain.  

A follow-up clinical note, dated in early May 1997, shows the 
veteran continued to complain of low back pain on prolonged 
standing and driving.  Objectively, there was paraspinous 
muscle spasm in the lumbar region and pain with palpation of 
the intervertebral spaces.  The assessment was low back pain.  
A subsequent follow up record shows the veteran felt some 
improvement in his low back.  Objectively, there was 
discomfort with palpitation at the L3 to L5 levels and a 
decreased range of motion on right lateral rotation.  The 
assessment was lumbar strain, resolving.  

On VA examination of the spine, in June 1997, it was reported 
that while on annual training, in April 1997, the veteran 
bent down to pick up a heavy box and strained his back.  He 
reported back pain and treatment.  He stated that he 
continued to have low back pain and discomfort with radiation 
to the posterior aspect of the left leg and calf.  Pain 
worsened with driving for a prolonged period of time or upon 
resting.  The examiner found evidence of mild lumbosacral 
paravertebral muscle spasms.  On range of motion testing, 
there was exquisite pain objectively on all movement of the 
lumbar spine, except rotation.  The was no lower extremity 
muscle atrophy and gait was normal.  There was weakness of 
the left ankle dorsiflexor muscle, extensor hallucis longus, 
with muscle strength graded 3.5/5, which was a fair plus.  
There was a positive straight leg raising and Lasegue's sign 
in both legs.  Knee and ankle jerks were 2+, bilaterally and 
symmetric.  There was diminished pinprick and smooth 
sensation on the left dermatomes of the foot.  

Magnetic resonance imaging studies were done in July 1997 and 
showed no evidence of disc herniation.  The June 1997 
examination and July 1997 MRI testing concluded with 
diagnoses of: Lumbar strain with myositis, disc desiccation 
at L5-S1 by the July 1997 MRI, and degenerative joint disease 
of the lumbar spine associated with disc space narrowing at 
L5-S1 by June 1997 X-rays.  

In September 1997, the physician who did the June 1997 VA 
examination expressed the opinion that the disc dissection at 
L5-S1 and the degenerative joint disease of the lumbar spine 
with disc space narrowing at L5-S1 were manifestations of a 
disease process or injury independent of the condition 
treated in service.  They were related to the natural process 
of aging.  

In December 1997, private physician, Juan R. Ramis, M.D., 
reported that the veteran had spondylosis of the lumbosacral 
spine and degenerative disc disease.  His clinical picture 
was of quadratus lumborum myositis pain and he should limit 
his activities.  The diagnosis was quadratus lumborum 
myositis pain.  

A statement of medical examination and duty status shows 
that, while on inactive duty training, December 13, 1997, the 
veteran had an episode of low back pain.  The clinical 
records reveal that he was working on a vehicle when he had 
an episode of low back pain and radiculopathy.  He was 
reportedly seen by a local physician who diagnosed myositis.  
The assessment was acute low back pain.  The line of duty 
determination was positive.  

A consultation sheet shows that the veteran was referred, in 
December 1997, due to his episode of acute low back pain.  
The January 1998 consultation report noted a history of 
injury and treatment.  The veteran was reinjured again, in 
December 1997, while doing military work.  Continued pain was 
reported.  Examination led to the diagnosis of lumbosacral 
sprain-strain and L5-S1 disc degenerative disease.  

A VA clinical note dated in January 1998, recorded the 
history of injury in April 1997 with reinjury in December 
1997.  Objectively, the veteran had a normal range of motion.  
Muscle strength was 4/5 in upper and lower extremities.  
There was moderate tenderness and muscle spasm in the 
lumbosacral area.  The assessment was lumbosacral 
strain/sprain and L5-S1 discogenic disease.  

VA clinical records followed the veteran's continued 
complaints of pain, as well as his treatment through 1998.  

A VA consultation report, dated in October 1998, shows the 
veteran complained of chronic, persistent low back pain.  
Physical examination disclosed tenderness to palpation of the 
lumbosacral paraspinous muscles, bilaterally.  Back motion 
was limited to 35 degrees flexion and 10 degrees extension.  
Lateral flexion was limited in all plains by pain.  Rotation 
was normal.  The diagnosis was L5-S1 degenerative disc 
disease with stenosis of the foraminal space causing L5 
sensory symptoms with preserved deep tendon reflexes and 
motor function.  The doctor noted that there was also a 
myositic component.  

VA clinical notes dated in November 1998 reveal that the 
veteran had physical therapy for degenerative disc disease.  

In October 2001, Vilma M. Padilla Morales, M.D., wrote that 
the veteran suffered from extension myositis and chronic low 
back pain.  Restrictions were listed.  

At his August 2002 Board hearing, the veteran gave sworn 
testimony before the undersigned Veterans Law Judge.  He 
described how he was injured during active duty for training.  
He also described subsequent treatment and diagnoses, as well 
as continuing back symptoms.  

In March 2003, the veteran submitted copies of evidence and 
procedural documents already of record, as well as a copy of 
an article entitled A reconocer los males del sindrome 
miofascial [To recognize the ills of myofascial syndrome].  A 
transcript has been obtained and the article has been 
considered.   

Analysis Initially, it is noted that the June 1997 VA 
examination and July 1997 MRI testing resulted in three 
diagnoses: Lumbar strain with myositis; disc desiccation at 
L5-S1; and degenerative joint disease of the lumbar spine 
associated with disc space narrowing at L5-S1.  Because these 
diagnoses were based on examination of the veteran and 
diagnostic testing, the Board concedes that the veteran has 
these current disabilities.  These diagnoses have also been 
repeated in various ways through out the record.  

The veteran is competent to describe what he experienced and 
what he continues to experience.  38 C.F.R. § 3.159 (a)(2) 
(2002).  Here, the veteran reported the injuries shortly 
after they occurred and has continued to provide a consistent 
description of the injuries since then.  Of particular note 
is the veteran's sworn testimony as to the injury on active 
duty for training and inactive duty training.  The Board 
finds that the medical records and the veteran's testimony 
support the occurrence of an injury during active duty for 
training and inactive duty training.  

The next element needed to prove the claim is a nexus or 
connection between the injury in service and the current 
disability.  

In September 1997, the physician who conducted the June 1997 
VA examination expressed the opinion that the disc dissection 
at L5-S1 and the degenerative joint disease of the lumbar 
spine with disc space narrowing at L5-S1 were manifestations 
of a disease process or injury independent of the condition 
treated in service.  They were, in the doctor's opinion, 
related to the natural process of aging.  This opinion, from 
a physician who examined the veteran and reviewed his records 
and test results, is highly probative.  There are no 
competent opinions to the contrary.  That is, there are no 
competent opinions which would connect these disabilities to 
service.  38 C.F.R. § 3.159(a)(1) (2002); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Thus, the September 1997 VA medical 
opinion and other medical reports of record establish by a 
preponderance of evidence that the veteran's disc dissection 
at L5-S1 and the degenerative joint disease of the lumbar 
spine with disc space narrowing at L5-S1 are not connected to 
his active duty for training or to his inactive duty 
training.  Consequently, the Board must deny service 
connection for the veteran's disc dissection at L5-S1 and the 
degenerative joint disease of the lumbar spine with disc 
space narrowing at L5-S1.  

On the June 1997 VA examination the physician diagnosed a 
lumbar strain with myositis.  This was essentially the same 
muscle injury as was diagnosed in the April 1997 service 
medical record and reflects a continuity of symptomatology.  
It is notable that when the physician who performed the June 
1997 VA examination expressed the opinion that disc 
dissection at L5-S1 and the degenerative joint disease of the 
lumbar spine with disc space narrowing at L5-S1 were not 
related to service, he did not say that his diagnosis of a 
lumbar strain with myositis was unrelated.  Further review of 
the record does not disclose any opinion that the muscle 
injury, variously described as a strain, sprain, or myositis 
is not related to the injuries during active duty for 
training and inactive duty training.  However, the record 
contains evidence that physicians and other care givers 
continued to recognize a muscle injury component through out 
1998.  When consideration is given to the veteran's testimony 
of continued symptoms and Dr. Padilla Morales' October 2001 
diagnosis of myositis, it is clear that there is a well 
established continuity of muscle injury symptomatology 
following the original injury during active duty for 
training.  Based on continuity, and the provisions of 38 
C.F.R. § 3.303(b) (2002), the Board concludes that the 
current myositis is connected to the injuries in 1997, during 
active duty for training and inactive duty training.  


ORDER

Service connection for myositis in the area of the lumbar 
spine muscles is granted.  Service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES    
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

